Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 November 2022 has been entered.
 
            DETAILED OFFICE ACTION
         This Office Action is in response to the claims filed on 20 November 2022. 

                   CLAIMS UNDER EXAMINATION
  Claims 1, 4, 9 and 14-15 are pending and have been examined on their merits.

PRIORITY
Provisional Application 62/169105, filed on 01 June 2015, is acknowledged.

WITHDRAWN REJECTIONS
The arguments made in the response filed on 20 November 2022, including those directed to medicinal grade honey, are acknowledged. The previous rejections have been withdrawn due to claim amendment.

NEW REJECTIONS
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 14 recite “…wherein % by volume is based on all liquid ingredients except the SERM”. There is a lack of antecedent basis for the SERM. It is unclear if the Applicant means the claimed raloxifene, or if the claim means a different, additional SERM is also present in the claimed emulsion. The metes and bounds of the claim are unclear. Appropriate correction is required. Claims 4, 9 and 15 are included in this rejection because they depend from claims 1 and 14.

Claims 1 and 14 recite “topically applying about 2 ml to about 8 ml of the composition…”. There is a lack of antecedent basis for “the composition”. It is unclear if the claims are referring to the topical emulsion, or something different. Appropriate correction is required. Claims 4, 9 and 15 are included in this rejection because they depend from claims 1 and 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 4 recites a natural oil selected from the group consisting of the recited oils. The transitional phrase “consisting of” is closed claim language. Claim 9, which depends from claim 4, recites the natural oil comprises one or more of the recited oils. The transitional phrase “comprises” is open claim language. Therefore “comprising” (open claim language) does not further limit the closed claim language recited in claim 4. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cullinan et al. (Methods of Inhibiting Atrophy Of The Skin and Vagina. Patent 5461064 1995) in view of Lopez et al. (previously cited; Lani Lopez Natural Health An A-Z New Zealand Guide. 2005; excerpt pages 1-4), Mandal et al. (Honey: its medicinal property and antibacterial activity. Asian Pacific Journal of Tropical Biomedicine. 2011; 1(2): 154-160), Raz et al. (Urinary Tract Infection in Postmenopausal Women. Korean J Urol 2011;52:801-808), Thompson et al. (previously cited; Compositions and methods for treating conditions responsive to estrogen. US20010041718A1), Tocopherols Technical Report (February 2015, pages 1-24) and Miller et al. (Vaginal pH for Diagnosing Status of Menopause. American Family Physician. 2005, pages 1-2) as evidenced by Oxford Learner’s Dictionary (definition of oil), Oxford English Dictionary (honey) and Collins Dictionary (definition of solvent).


Cullinan et al. teach a method of inhibiting atrophy of the skin or vagina (Abstract). The art teaches these symptoms occur in post-menopausal women (column 1, lines 15-22).
Vaginal atrophy is associated with itching, dryness and painful intercourse (column 1, lines 24-29). The art teaches atrophied skin is wrinkled (column 1, line 38). The art teaches administration of benzothiophenes of formula I are useful for inhibiting said atrophy (column 2, lines 49-51). “Raloxifene” is identified as “a preferred compound” (column 2, line 63). Raloxifene and selected analogs are safe and effective agents which have a positive effect on the underlying physiological mechanisms seen in skin and vaginal atrophy. The result is qualitative improvement of the properties of the skin and vagina (column 3, lines 18-25). The percent by weight of the compound will be from 0.5% to 95% of the total weight of the formulation, and typically from 1-25% by weight (column 5, lines 5-10). Cullinan also teaches particular emphasis is placed on the use of vaginal suppositories containing 5-25% of an active compound of this invention (Column 4, lines 25-30). In the section marked “Assays”, Cullinan teaches patients are subjected to a protocol that comprises “topical administration”. Cullinan teaches a suitable formulation may comprise 5-50% (by weight) of the active ingredient applied once or twice a day. Either of these protocols continues two to twelve months (Column 9, lines 64 bridging column 10 line 2). Two to twelve months reads on at least five weeks.

Cullinan teaches the following (column 5, lines 9-24):
The compositions can take the form of an aqueous or anhydrous solution or dispersion, or alternatively the form of an emulsion or suspension. These compositions can contain pharmaceutically acceptable vehicles and adjuvants which are well known in the prior art. It is possible, for example, to prepare solutions using one or more organic solvent(s) that is/are acceptable from the physiological standpoint, chosen, in addition to water, from solvents such as acetone, ethanol, isopropyl alcohol, glycol ethers such as the products sold under the name "Dowanol", polyglycols and polyethylene glycols, C-C alkyl esters of short-chain acids, preferably ethyl or isopropyl lactate, fatty acid triglycerides such as the products marketed under the name "Miglyol', isopropyl myristate, animal, mineral and vegetable oils and polysiloxanes.

Therefore the art identifies polyethylene glycol and isopropyl alcohol as solvents. Examiner notes the art also discloses the use of animal and vegetable oils (hence, natural oils). The art suggests preparation as a cream (hence, a cream consistency) (column 5, line 40). Cullinan suggests the use of tocopherol (column 5, lines 37-38). As evidenced by the Instant Specification ([0008]), tocopherol has Vitamin E activity.


Formulation 13 of Cullinan teaches a composition with the following ingredients:

    PNG
    media_image1.png
    240
    631
    media_image1.png
    Greyscale


Triglycerides are interpreted to read on a natural oil. Isopropanol is interpreted to read on a solvent. As set forth above, Cullinan teaches raloxifene is used as a preferred benzothiophenes of the invention.  Examiner interprets “5ml” to be the dose/amount that is applied.

Therefore Cullinan teaches a composition consisting of a solvent, a natural oil and the active ingredient.

As evidenced by Collins Dictionary, a solvent is a liquid that can dissolve other substances. An oil is defined as a thick liquid (Oxford Learners Dictionary). Therefore the art is interpreted to use oils and solvents that are liquids. 

Claim 1 recites the composition is “free of estrogen”. This is interpreted to mean the hormone “estrogen” is not present in the claimed composition. Cullinan does not teach adding estrogen to the composition. Therefore the prior art meets this limitation. 


As set forth above, Cullinan teaches a composition consisting of a solvent, a natural oil and the active ingredient.

Cullinan does not teach the use of medical grade Manuka honey in the composition as claimed.

Cullinan does not explicitly teach the claimed amount of raloxifene.

While Formulation 13 teaches a solvent, it does not teach using one of the solvents recited in claim 1. Cullinan does not explicitly teach the claimed amount of solvent.

While Cullinan teaches α-tocopherol (hence, vitamin E) and its derivatives may be used, the art is silent regarding the use of tocopherol acetate. The art does not teach the claimed amount.

While Cullinan suggests using a natural oil, the art does not teach the claimed amount.

Cullinan is silent regarding the pH of the composition.


Lopez et al. teach reduction in estrogen during menopause results in atrophy of the reproductive organs and breasts (page 1, last bullet). The art teaches “the vagina may become dry, thin and lose muscle tone and intercourse may become painful” (same cited section). Lopez teaches vaginal infections become increasingly common as the vaginal mucous is reduced changing the normal protection of the vagina (page 2, first two lines). Lopez teaches vaginal irritation and dryness can be treated with 10g of Manuka honey mixed with 100 g of aqueous cream obtained from the pharmacy and Vitamin E 400IU (see page 3, second paragraph from the bottom of page). Lopez teaches applying said composition to dry vulva irritations (same cited section). It is of note the instant specification identifies an emulsion as a cream (i.e. “emulsion/cream”).. Honey is defined as a sweet, sticky fluid (Oxford English Dictionary). Therefore Lopez teaches  a cream (hence, emulsion) consisting of Manuka honey and vitamin E

While Lopez discloses the weight of the honey (grams), the art is silent regarding the volume of honey used. While Lopez discloses the IU of Vitamin E, the art is silent regarding volume of Vitamin E that is used.

Mandal teaches Manuka honey displays significant antibacterial effects (Abstract). It is noted the art teaches “medical grade honeys” have potent bactericidal activity against antibiotic resistant bacteria (Abstract). Mandal identifies Manuka honey as L. scoparium (page 155, right column, fourth paragraph). L. scoparium is the “best known of honeys” and has been reported to have an inhibitory effect on around 60 species of bacteria (page 1545, right column, end of first paragraph). Honey has a high viscosity which helps to provide a protective barrier to prevent infection (page 155, left column, fourth paragraph). Mandal determines minimum inhibitory concentration (MIC) needed for bacterial inhibition (page 155, right column, last paragraph). Mandal discloses Manuka honey has an MIC %v/v of about 25% for bacterial strains tested (See Figure 2). Figure 1 examines zone diameter of inhibition for Manuka honey at different concentrations. The zone diameter inhibition (zdi) increases at 50% v/v when compared to honey concentrations of 25% and 12.5% (see Figure 1). Mandal discloses:
“Thus it has been shown the antimicrobial activity of honey may range from concentration 3% to 50% and higher. The bactericidal effect of honey is reported to be dependent on concentration of honey used and the nature of the bacteria. The concentration of honey has an impact on antibacterial activity; the higher the concentration of honey the greater its usefulness as antibacterial agent (page158, right column, second paragraph). 


Raz et al. teach urinary tract infection (UTI) is the most common bacterial infection in women in general and in postmenopausal women in particular (Abstract). Raz teaches the following (page 802, left column, last paragraph through second paragraph of left column):
Another important factor in postmenopausal women is the potential role that estrogen deficiency plays in the development of bacteriuria. Postmenopausal women frequently present with genitourinary symptoms; half have genitourinary disorders, and 29% have urinary incontinence
(LoE 1b) [14]. Post menopause is characterized by a significant reduction in ovary estrogen secretion, which is often associated with vaginal atrophy. Clinically, it manifests as a syndrome characterized by vaginal dryness, itching, dyspareunia, and urinary incontinence. This may
sometimes imitate a UTI (LoE 2a) [15,16]. Estrogen stimulates the proliferation of lactobacillus in the vaginal epithelium, reduces pH, and avoids vaginal colonization of Enterobacteriaceae, which are the main pathogens of the urinary tract. Fig. 1 describes the relationship between estrogen and the vaginal flora and the pathophysiology of urinary tract infections in elderly women.


Thompson et al. teach a composition for treating conditions responsive to estrogen by administering estrogen agonists/antagonists (Abstract). The art teaches menopause is associated with loss of estradiol ([0003]). Thomson teaches the following ([0029]):

The large reduction in estrogen leads to profound changes in the lower genital tract; e.g., the vaginal mucosa and vulvar skin become thinner, the normal bacterial flora changes, and the labia minora, clitoris, uterus, and ovaries decrease in size. Inflammation of the vaginal mucosa (atrophic vaginitis) can cause the mucosa to have a strawberry appearance and can lead to urinary frequency and urgency, vaginal dryness, and dyspareunia. Women tend to lose pelvic muscle tone and to develop urinary incontinence, cystitis, and vaginitis.

The art identifies skin wrinkles as a condition responsive to estrogen ([0031]).
The art teaches an estrogen agonist/antagonist is also known as a “selective estrogen receptor modulator” (SERM) ([0044]). Raloxifene is cited as a preferred estrogen agonist/antagonist ([0142]). Examiner notes the composition may be used to treat skin wrinkles (Abstract). The composition can be used for topical application to the skin and may be formulated as an emulsion ([0189]).The art teaches the use of solvents capable of dissolving said agonist/antagonist ([0189]). As set forth above, a solvent is defined as a liquid (Collins Dictionary). 

The topical composition may comprise from 2-50% of a pharmaceutical emollient. An emollient is a material used for the prevention or relief of dryness, as well as for the protection of the skin ([0189]). Thompson identifies castor oil, safflower oil, cotton seed oil, corn oil, olive oil, cod liver oil, almond oil, avocado oil, palm oil, sesame oil and soybean oil are useful emollients ([0192]). 

An oil is defined as a viscous liquid (Oxford Dictionary). Thompson identifies tocopherol (vitamin E) as an anti-oxidant/ radical scavenger that can be used as an active agent along with the estrogen agonist/antagonist to treat skin wrinkles ([0021]). The art teaches esters of tocopherol may be used ([0021]). A safe and effective amount of an anti-oxidant/radical scavenger may be added to the compositions of the present invention, preferably from about 0.1% to about 10%, more preferably from about 1% to about 5%, of the composition.

As disclosed in the cited Technical Report, Tocopherols can be prepared as liquids, and are usually diluted in vegetable oils (page 2, lines 1-2). As evidenced by the disclosure alpha-tocopherol acetate is vitamin E (page 14, last paragraph).

Miller et al. teach the weighted average of vaginal pH was 6.0 in menopausal women not receiving estrogen therapy (page 1, fourth paragraph).

Cullinan suggests a composition consisting of natural oils, raloxifene and a solvent. It would have been obvious to combine the teachings of the prior art by using medicinal grade Manuka honey and Vitamin E in Cullinan’s composition. One would have been motivated to do so since Cullinan discloses a composition for treating vaginal trophy and Lopez teaches Manuka honey and Vitamin E are used to treat vaginal dryness and irritation, symptoms of vaginal atrophy. A skilled artisan would have known that there is a relationship or correlation between estrogen loss, atrophic vaginitis and urinary tract infections, which are predominantly bacterial infections. This is evidenced by Thompson, who teaches estrogen loss leads to loss of pelvic muscle tone, urinary incontinence, cystitis (a urinary tract infection that has progressed to the bladder and vaginitis). As taught by Raz, urinary tract infection is the most common bacterial infection in postmenopausal women. The skilled artisan would want to use Manuka honey since it is known to treat infection, as also taught by Mandal. One would have been motivated to use said honey in a composition containing raloxifene since both agents treat atrophic vaginitis. One of ordinary skill would want to combine agents that treat the same disorder to provide an enhanced effect. One would have had a reasonable expectation of success using honey in the composition taught by Cullinan suggests formulation as an emulsion and Lopez teaches Manuka honey is administered in a cream (i.e. an emulsion). One would have expected similar results since Cullinan and Lopez are both directed to treating vaginal dryness and irritation.  When the formulation taught by Lopez is combined with Formulation 13 of Cullinan, it meets the limitations of a composition consisting of raloxifene, Manuka honey, a solvent, a natural oil and tocopherol/Vitamin E that is free of estrogen.

Lopez uses 10% Manuka honey in a composition to treat atrophic vagina. The art teaches this disease is associated with more frequent vaginal infections.  It would have been obvious to use 46% by volume Manuka honey. As set forth above, Mandal teaches Manuka honey is recognized for its bactericidal effect. The concentration of honey has an impact on antibacterial activity; the higher the concentration of honey the greater its usefulness as antibacterial agent. It would have been obvious to use 38-50% since Lopez teaches vaginal atrophy is associated with infections Mandal teaches the antimicrobial activity of honey may range from concentration 3% to 50% and higher. One would optimize the amount of honey based on the desired bactericidal effect. The skilled artisan would have had a reasonable expectation of success since Mandal teaches the amount of honey can be varied. One would use “medical grade honeys” since Mandal teaches medical grade honeys have potent bactericidal activity against antibiotic resistant bacteria. 

As set forth above, Cullinan teaches raloxifene is a preferred therapeutic agent in the disclosed invention. Administration results in a qualitative improvement of the properties of the skin and vagina. It would have been obvious to one of ordinary skill in the art at the time of filing to use 0.3 mg/ml to 0.7 mg/ml of raloxifene. One would have been motivated to do so since Cullinan teaches the percent by weight of the compound will be from 0.5% to 95% of the total weight of the formulation, and typically from 1-25% by weight. In specific embodiments, the art teaches formulations for topical administration may comprise 5-50% (by weight) and suppositories containing 5-25% of an active compound of this invention. Therefore Cullinan teaches the amount can be optimized. The skilled artisan would optimize the amount of the active ingredient based on the desired therapeutic effect. Determining an optimal concentration of a result-effective variable is prima facie obvious absent evidence of criticality. 

Formula 13 discloses the use of isopropanol as a solvent. As set forth above, Cullinan identifies propylene glycol as a solvent. It would have been obvious to substitute propylene glycol for isopropanol. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would have had a reasonable expectation of success since Cullinan discloses propylene glycol can be used as a solvent. It would have been obvious to use about 7.6% in the disclosed composition. One would optimize the amount of solvent based on the type of formulation and desired concentration of raloxifene.


As set forth above, Cullinan suggests the use of tocopherol as an antioxidant and Lopez explicitly teaches Vitamin E. It would have been obvious to use 4% to 15.2% tocopherol acetate. One would have been motivated to do so since Thompson teaches tocopherols (Vitamin E) and its esters can be used in a concentration of 0.1% to about 10%. It is well known in the art that an acetate is an ester. As evidenced by Tocopherols Technical Report, tocopherol acetate is Vitamin E. Therefore tocopherol acetate is a functional equivalent. One would have had a reasonable expectation of success using tocopherol acetate since Cullinan is directed to a composition for treating atrophic vaginitis and Thompson teaches tocopherol and its esters can be used in a composition used to treat the same disorder. One would have expected similar results since Cullinan and Thompson are both directed to compositions used to treat the same disorder in the vagina.  

The skilled artisan would use liquid Vitamin E since the cited Technical bulletin teaches Vitamin E components are prepared as liquids.  An emulsion is defined as a dispersion of one liquid in another (Oxford Dictionary). It would be obvious to use all liquid ingredients to make an emulsions since this formulation comprises liquids in liquids. As set forth above, each of the claimed components can be used as a liquid.

As set forth above, Cullinan suggests the use of a natural oil to prepare the disclosed composition. It would have been obvious to use 31% natural oil. One would have been motivated to do so since Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. Thompson teaches a range of 2-50%. Because emollients are used to prevent/relieve dryness while protecting the skin, one would optimize the amount used to provide the desired therapeutic effect. One would have had a reasonable expectation of success since Thompson teaches oils can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. 

It would have been obvious to prepare a composition with a pH of 6. One would have been motivated to do so since Cullinan teaches a composition for post-menopausal women and post-menopausal women have a pH 6. The skilled artisan would want to formulate a composition that is compatible with the physiological pH of the tissue being treated. One would have had a reasonable expectation of success since Miller teaches this is the physiological  pH of the average menopausal woman.

Because the claim 1 recites a biologically acceptable thickening agent is optional, this is not a required component.

Further, the following is noted from the MPEP:
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.


MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 1 is rendered obvious (claim 1).

As set forth above, Cullinan teaches a formulation comprising natural oils. The art is silent regarding the use of an avocado oil or an olive oil. 

Thompson suggests the use of olive oil and avocado oil (supra). It would have been obvious to use one of these oils in Cullinan’s composition. One would have been motivated to do so since Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. One would have had a reasonable expectation of success since Thompson teaches oils can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. Therefore claims 4 and 9 are rendered obvious (claims 4 and 9).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cullinan et al. in view of Lopez et al., Mandal et al., Raz et al., Thompson et al., Tocopherols Technical Report as evidenced by Oxford Learner’s Dictionary, Oxford English Dictionary and Collins Dictionary.

Claim 14 recites the same limitations as claim 1 with the following exceptions:
the claim does not recite a specific amount of solvent. The claim only recites enough solvent is used to dissolve raloxifene in the claimed amounts of Manuka honey, natural oil and Vitamin E;
the claim does not recite the use of tocopherol acetate;
the claim recites 38% to 50% medicinal grade Manuka honey
the claim recites 23 to 38% natural oil
the claim recites the natural oil is able to intracellularly carry the raloxifene to estrogen response DNA elements
the claim does not recite a pH
the claim recites topical application results in reduced itching and dryness within four to seven days and intercourse without pain in at least week five.

The teachings of Cullinan as set forth above are reiterated.

As set forth above, Cullinan teaches a composition consisting of a solvent, a natural oil and the active ingredient.

Cullinan does not teach the use of medical grade Manuka honey in the composition.

Cullinan does not explicitly teach the claimed amount of raloxifene.

While Formulation 13 teaches a solvent, it does not teach using one of the solvents recited in claim 1. Cullinan does not explicitly teach the claimed amount of solvent.

While Cullinan teaches α-tocopherol (hence, vitamin E) and its derivatives may be used, the art does not teach the claimed amount.

While Cullinan suggests using a natural oil, the art does not teach the claimed amount.

The teachings of the prior art references set forth above are reiterated. Examiner notes Cullinan suggests preparation as a cream (column 5, line 40). 

Cullinan suggests a composition consisting of natural oils, raloxifene and a solvent. It would have been obvious to combine the teachings of the prior art by using medicinal grade Manuka honey and Vitamin E in Cullinan’s composition. One would have been motivated to do so since Cullinan discloses a composition for treating vaginal trophy and Lopez teaches Manuka honey and Vitamin E are used to treat vaginal dryness and irritation, symptoms of vaginal atrophy. A skilled artisan would have known that there is a relationship or correlation between estrogen loss, atrophic vaginitis and urinary tract infections, which are predominantly bacterial infections. This is evidenced by Thompson, who teaches estrogen loss leads to loss of pelvic muscle tone, urinary incontinence, cystitis (a urinary tract infection that has progressed to the bladder and vaginitis). As taught by Raz, urinary tract infection is the most common bacterial infection in postmenopausal women. The skilled artisan would want to use Manuka honey since it is known to treat infection, as also taught by Mandal. One would have been motivated to use said honey in a composition containing raloxifene since both agents treat atrophic vaginitis. One of ordinary skill would want to combine agents that treat the same disorder to provide an enhanced effect. One would have had a reasonable expectation of success using honey in the composition taught by Cullinan suggests formulation as an emulsion and Lopez teaches Manuka honey is administered in a cream (i.e. an emulsion). One would have expected similar results since Cullinan and Lopez are both directed to treating vaginal dryness and irritation.  When the formulation taught by Lopez is combined with Formulation 13 of Cullinan, it meets the limitations of a composition consisting of raloxifene, Manuka honey, a solvent, a natural oil and tocopherol/Vitamin E that is free of estrogen.

As set forth above, Mandal teaches Manuka honey is recognized for its bactericidal effect. The concentration of honey has an impact on antibacterial activity; the higher the concentration of honey the greater its usefulness as antibacterial agent. It would have been obvious to use 38% to 50% Manuka honey since Lopez teaches vaginal atrophy is associated with infections Mandal teaches the antimicrobial activity of honey may range from concentration 3% to 50% and higher. One would optimize the amount of honey based on the desired bactericidal effect. The skilled artisan would have had a reasonable expectation of success since Mandal teaches the amount of honey can be varied. 

It would have been obvious to use raloxifene in a range of 0.3 mg/ml of the composition to 0.7 mg/ml of the composition. One would have been motivated to do so since Cullinan teaches the percent by weight of the compound will be from 0.5% to 95% of the total weight of the formulation, and typically from 1-25% by weight. In specific embodiments, the art teaches formulations for topical administration may comprise 5-50% (by weight) and suppositories containing 5-25% of an active compound of this invention. Therefore Cullinan teaches the amount can be optimized. The skilled artisan would optimize the amount of the active ingredient based on the desired therapeutic effect. Determining an optimal concentration of a result-effective variable is prima facie obvious absent evidence of criticality. 

As set forth above, Lopez teaches a composition that contains vitamin E.  It would have been obvious to use 4% to 15.2% by volume vitamin E. One would have been motivated to do so since Thompson teaches tocopherols can be used in a concentration of 0.1% to about 10% ([0221]). The skilled artisan would use liquid Vitamin E since the cited Technical bulletin teaches Vitamin E components are prepared as liquids.  An emulsion is defined as a dispersion of one liquid in another (Oxford Dictionary). It would be obvious to use all liquid ingredients to make an emulsions since this formulation comprises liquids in liquids. As set forth above, each of the claimed components can be used as a liquid.

Cullinan teaches a composition containing natural oils (supra). Thompson suggests the use of avocado oil as a natural oil. It would have been obvious to use 23% to 38% natural oil. One would have been motivated to do so since Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. Thompson teaches a range of 2-50%. Because emollients are used to prevent/relieve dryness while protecting the skin, one would optimize the amount used to provide the desired therapeutic effect. One would have had a reasonable expectation of success since Thompson teaches oils can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. Because the use of a natural oil is rendered obvious, one would expect it to be able to intracellularly carry the raloxifene to estrogen DNA elements.

Formula 13 discloses the use of isopropanol. As set forth above, Cullinan identifies propylene glycol as a solvent. It would have been obvious to substitute propylene glycol for isopropanol. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would have had a reasonable expectation of success since Cullinan discloses propylene glycol can be used as a solvent. One would optimize the amount of solvent based on the type of formulation and desired concentration of raloxifene.

Claim 14 recites topical applying results in reduced itching and dryness within four to seven days and intercourse without pain in at least week five. Because the claimed composition would have been obvious, and Cullinan teaches topical application one to two times a day for 2 to 12 months (hence, at least 5 weeks), one would expect it to have the claimed effect when administered.

Therefore claim 14 is rendered obvious as claimed (claim 14).

As set forth above, Cullinan teaches a formulation comprising natural oils. The art is silent regarding the use of an avocado oil or an olive oil. 

Thompson suggests the use of olive oil and avocado oil (supra). It would have been obvious to use one of these oils in Cullinan’s composition. One would have been motivated to do so since Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. One would have had a reasonable expectation of success since Thompson teaches oils can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. Therefore claim 15 is rendered obvious (claim 15).

Therefore Applicant’s Invention is rendered obvious as claimed.


CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653